Exhibit 10.3




[exhibit103001.jpg] [exhibit103001.jpg]




CRESCENDO COMMUNICATIONS, LLC




July 19, 2012




Mr. Roger M. Slotkin

Chief Executive Officer

Hydro Phi Technologies, Inc.

3404 Oakcliff Road, Suite C4/C6

Doraville, Georgia 30340




This letter confirms the following agreement between our respective companies:




1.

Hydro Phi Technologies, Inc. hereby retains Crescendo Communications, LLC
(“Crescendo”) effective August 1, 2012, for implementation of the Company’s
strategic advisory program.




2.

The services to be performed by Crescendo on behalf of the Company will consist
of the following (“Services”):

a.

Providing objective counseling on the full spectrum of investor relations issues
including best practices, material disclosure, corporate governance and crisis
communications

i)

Reviewing collateral marketing materials including: corporate fact sheet;
investor slide presentation; Investor relations section of the Company’s website

b.

Reviewing all financial press releases

c.

Assembling and maintaining investor target lists and distribution lists,
handling all investor inquiries, and responding to requests for
information/investor kits, electronically or in hard copy

d.

Board advisory services

e.

Financial media relations and other marketing advisory services

f.

Corporate governance advice






 

Crescendo Communications, LLC




--------------------------------------------------------------------------------

Hydro Phi Technologies, Inc.

Page 2/2







3.

The term of this Agreement shall commence on August 1, 2012 and end on August 1,
2014.




4.

In consideration of the Services, the Company shall pay Crescendo an initial
retainer of $25,000, which payment shall be due and made upon on signing of the
Agreement.  In addition, Crescendo shall receive 440,000 warrants with a strike
price of $0.10 exercisable on a cash or cashless basis.  All warrants issued to
Crescendo shall be assignable to any third-party as determined by Crescendo and
shall be exercisable on a cash or cashless basis.




5.

This agreement shall be governed by, construed and enforced under the laws of
the State of New York without reference to any choice of law doctrine.  With
respect to any and all controversies or claims arising out of or relating to
this Agreement or any alleged breach hereof, the parties agree hereto to submit
to the exclusive jurisdiction of the state courts of the State of New York.




If the foregoing correctly states our understandings, please execute the
enclosed two copies of this Agreement in the spaces provided for your signature
below and return one copy to the undersigned.  We look forward to a long and
mutually successful relationship with your company.




Very truly yours,

 

 

Crescendo Communications, LLC

By:

[exhibit103002.jpg] [exhibit103002.jpg]

 

David K. Waldman, President & CEO







Agreed to and Approved

this _______ day of ___________ 2012.







Hydro Phi Technologies, Inc.




By:_____________________________

Mr. Roger Slotkin, CEO









 

Crescendo Communications, LLC


